*913ON MOTION
ORDER
Robert Bosch LLC moves to dismiss these appeals for lack of jurisdiction. Pylon Manufacturing Corp. opposes. Bosch replies.
Bosch argues that this court lacks jurisdiction over the pending appeals because the issues of damages and willfulness have not yet been resolved by the district court. Under 28 U.S.C. § 1292(c)(2), this court has exclusive jurisdiction in appeals from judgments in patent infringement cases that are final except for an accounting.
Accordingly,
It Is Ordered That:
The motion to dismiss is denied.